Citation Nr: 0946925	
Decision Date: 12/10/09    Archive Date: 12/18/09

DOCKET NO.  08-05 779	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Entitlement to service connection for neck disability.  

2.  Entitlement to service connection for back disability.  

3.  Entitlement to service connection for disability 
manifested by sleep problems.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Nancy S. Kettelle, Counsel




INTRODUCTION

The Veteran served on active duty from January 1962 to 
March 1964.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a July 2007 rating decision of the Department 
of Veterans Affairs (VA) Togus Regional Office (RO) in 
Augusta, Maine on behalf of the Buffalo VARO.  The rating 
decision denied service connection for neck disability, back 
disability, and sleep problems, and the Veteran's 
disagreement with that decision led to this appeal.  

Review of the record shows that service connection is in 
effect for residuals post operative recurrent dislocation of 
the left shoulder, rated as 20 percent disabling.  In his 
substantive appeal pertaining to his service connection 
claims, the Veteran stated that his ability to use his left 
shoulder is far worse that it has ever been, with pain and 
discomfort.  It is not clear whether the Veteran is seeking 
an increased rating for his service-connected left shoulder 
disability, and the Board refers this matter to the RO for 
clarification and action as appropriate.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran is seeking service connection for neck 
disability, back disability, and disability manifested by 
sleep problems.  He has argued his claimed disabilities are 
related to a fall from a ladder, which he contends was caused 
by weakness in his left upper extremity related to his 
service-connected left shoulder disability.  

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) and as interpreted by the courts, are applicable to 
this appeal.  The VCAA duty to assist requires that VA make 
reasonable efforts to assist the claimant in obtaining 
evidence necessary to substantiate a disability compensation 
claim.  38 C.F.R. § 3.159.  A review of the record shows that 
the Veteran was notified of the VCAA duties to assist and of 
the information and evidence necessary to substantiate a 
secondary service connection claim by correspondence dated in 
February 2007.  That letter did not, however, provide notice 
of the evidence needed to a substantiate service connection 
claim on a direct basis, and the Board will request that the 
Veteran be provided proper notice in that regard.  

Assistance to be provided by VA includes obtaining a medical 
examination or opinion when such is necessary to make a 
decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002); 
38 C.F.R. § 3.159(c)(4) (2009).  In determining whether the 
duty to assist requires that a VA medical examination be 
provided or a medical opinion be obtained with respect to a 
claimant's claim for benefits, there are four factors for 
consideration.  These four factors are: (1) whether there is 
competent evidence of a current disability or persistent or 
recurrent symptoms of a disability; (2) whether there is 
evidence establishing that an event, injury, or disease 
occurred in service, or evidence establishing certain 
diseases manifesting during an applicable presumption period; 
(3) whether there is an indication that the disability or 
symptoms may be associated with the claimant's service or 
with another service-connected disability; and (4) whether 
there otherwise is sufficient competent medical evidence of 
record to make a decision on the claim.  Id.  

With respect to the third factor above, the United States 
Court of Appeals for Veterans Claims (Court) has stated that 
this element establishes a low threshold and requires only 
that the evidence "indicates" that there "may" be a nexus 
between the current disability or symptoms and the claimant's 
service.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

In order to prevail on the merits on the issue of service 
connection, there must be medical evidence of current 
disability; medical or, in certain circumstances lay, 
evidence of in-service incurrence or aggravation of a disease 
or injury; and medical evidence of a nexus between the 
claimed in-service disease or injury and the present 
disability.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 
2004); Hickson v. West, 12 Vet. App. 247, 253 (1999).  

Service connection may be established on a secondary basis 
for disability that is proximately due to or the result of a 
service-connected disease or injury.  38 C.F.R. § 3.310(a); 
see Harder v. Brown, 5 Vet. App. 183, 187 (1993).  When 
aggravation of a nonservice-connected condition is 
proximately due to or the result of a service-connected 
condition the veteran shall be compensated for the degree of 
disability over and above the degree of disability existing 
prior to the aggravation.  Allen v. Brown, 7 Vet. App. 439 
(1995).  

Effective October 10, 2006, VA regulations were amended to 
include that any increase in severity of a nonservice- 
connected disease or injury that is proximately due to or the 
result of a service-connected disease or injury, and not due 
to the natural progress of the nonservice-connected disease, 
will be service connected.  It was noted, however, that VA 
will not concede a nonservice-connected disease or injury was 
aggravated by a service-connected disease or injury unless 
the baseline level of severity of the nonservice-connected 
disease or injury is established by medical evidence created 
before the onset of aggravation or by the earliest medical 
evidence created at any time between the onset of aggravation 
and the receipt of medical evidence establishing the current 
level of severity of the nonservice-connected disease or 
injury.  38 C.F.R. § 3.310(b); see 71 Fed. Reg. 52744 (Sept. 
7, 2006) (noting the revision was required to implement the 
Court's decision in Allen, 7 Vet. App. 439).  

To establish entitlement to secondary service connection, 
there must be (1) evidence of a current disability; (2) 
evidence of a service-connected disability; and (3) medical 
nexus evidence establishing a connection between the service-
connected disability and the current disability.  See Wallin 
v. West, 11 Vet. App. 509, 512 (1998).  

As noted above, service connection is in effect for residuals 
post operative recurrent dislocation of the left shoulder, 
rated as 20 percent disabling.  VA medical records show the 
Veteran was seen in a VA emergency room in July 2006 
reporting that earlier in the day he had fallen from an 8-
foot ladder and now had left shoulder, neck and low back pain 
that radiated down the right leg.  He was treated for pain 
and released.  Days later he telephoned and reported shoulder 
and back discomfort with muscle spasm.  He stated he fell 
from the ladder because he lost his grip with his left hand.  
At a VA primary care follow-up visit in August 2006, the 
Veteran reported pain in his left shoulder and left neck with 
pain radiating to his left hand with the onset of pain since 
the fall from the ladder in July.  It was noted that X-rays 
in July 2006 had shown postsurgical changes at the left 
glenoid with moderately severe glenohumeral degenerative 
joint disease and disc space narrowing at C3-C4, C4-C5, and 
L5-S1.  

At a VA initial physical therapy consultation in August 2006, 
the provisional diagnosis was degenerative joint disease, 
cervical and left shoulder.  The Veteran reported that he 
recently fell off a 7 - 8 foot ladder, as he was unable to 
hold onto the rung because of his shoulder pain, and landed 
on his right back side.  The Veteran participated in VA 
physical therapy for his neck and left shoulder through 
October 2006.  

The record also shows that the Veteran was seen at a VA 
neurology service in September 2006.  He provided a history 
of a ladder accident as previously reported.  He was referred 
for an EMG and nerve conduction study.  The neurologist 
stated that the nerve conduction study offered no electrical 
evidence for a carpal tunnel syndrome.  It was noted that the 
Veteran had a low tolerance for pain in his left upper 
extremity that precluded electrical or needle test for left 
ulnar neuropathy.  There was evidence for a left ulnar 
neuropathy due to a mild atrophy and weakness of the first 
dorsal interosseus muscle; The loss of strength in the left 
upper extremity was attributed to a left ulnar neuropathy due 
to compression or entrapment.  It was noted the Veteran did 
not abduct his left arm beyond 30 degrees or extend his left 
arm due to immobility in his left shoulder joint and pain.  
There was full strength in the left arm proximally.  

Subsequent VA medical records show continuing complaints of 
left shoulder, neck, and low back pain since the fall from 
the ladder.  It is the judgment of the Board that a VA 
examination and medical opinion concerning whether the fall 
from the ladder was due to the service-connected left 
shoulder disability and if so, whether there was injury from 
the fall that caused or chronically worsened any neck or back 
disability would facilitate its decision. 

As to the claim of service connection for disability 
manifested by sleep problems, VA medical records show that at 
a visit to his VA primary care physician in October 2006, it 
was noted that the Veteran was being evaluated for sleep 
apnea but refused to undergo the sleep study because of 
feelings of being claustrophobic.  The assessment was 
probable sleep apnea.  The physician referred the Veteran to 
the mental health clinic for evaluation of his 
claustrophobia.  

When he was seen at the VA mental health clinic for initial 
evaluation in October 2006, the Veteran reported he had been 
suffering from claustrophobia since being on board ship in 
the Navy and recalled it being difficult for him to "sleep 
down below."  He reported several other incidents over the 
years where he felt was unable to "get out" such as in a 
car or plane.  He stated it was often difficult for him to 
fall asleep.  The assessment was that the Veteran had been 
suffering from moderate claustrophobia and occasional panic 
attacks since he was in service.  At a follow-up visit in 
November 2006, the Veteran reported he continued to suffer 
from sleep difficulties and anxiety.  He saw a VA 
psychiatrist on that date, and it was noted that he reported 
he had some difficulty in the Navy while he was sleeping 
below deck and some nights could not sleep because he felt he 
was trapped, but did not seek treatment in service for the 
problem.  He reported episodes of claustrophobia after 
service and also reported he had panic attacks.  He reported 
having received treatment from a private psychiatrist, Dr. 
P., for a year in 1996, but stopped treatment because he had 
no health insurance and had had no treatment until the 
present.  It was noted his medical history included sleep 
apnea.  After examination, the diagnoses were (1) panic 
disorder with claustrophobia and (2) dysthymic disorder.  
Medication was prescribed.  

Although the Veteran's service treatment records do not 
include reference to sleep problems, they do show that the 
Veteran was advised to seek psychiatric assistance on the 
basis of a stated "nervous condition."  There was a 
psychiatric consultation in July 1962.  It does not include a 
psychiatric diagnosis and refers to a problem of attitude and 
motivation.  Librium was prescribed.  

In view of the foregoing, action should be taken to attempt 
to obtain treatment records from the private psychiatrist, 
Dr. P., and the Veteran should be provided a VA psychiatric 
examination with an opinion as to the etiology of any 
disability manifested by sleep problems.  38 C.F.R. 
§ 3.159(c)(4).  

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO is to provide the 
Veteran corrective VCAA notice, 
including notice of what evidence is 
required to establish direct service 
connection.  See 38 U.S.C.A. § 5103A 
(West 2002); 38 C.F.R. § 3.159 (2009).  

2.  The AMC/RO should contact the Veteran 
obtain the names and addresses, and 
approximate dates of treatment of all 
medical care providers VA and non-VA, 
where he has received treatment or 
evaluation for his claimed disability 
manifested by sleep problems (to include 
panic disorder with claustrophobia), neck 
disability, and/or back disability at any 
time since service.  After the Veteran 
has signed the appropriate releases, 
those records should be obtained and 
associated with the claims folder.  The 
AMC/RO should specifically request that 
the Veteran provide the release 
authorization for medical records from 
his private psychiatrist, Dr. Parlato, 
for treatment he received from him in 
1996.  All attempts to procure records 
should be documented in the file.  If the 
AMC/RO cannot obtain records identified 
by the Veteran, a notation to that effect 
should be inserted in the file.  The 
Veteran and his representative are to be 
notified of unsuccessful efforts in this 
regard, in order to allow the veteran the 
opportunity to obtain and submit those 
records for VA review.  

2.  The Veteran should be provided a VA 
orthopedic examination to evaluate the 
left shoulder disability, his claimed 
neck disability, and his claimed low back 
disability.  Prior to the examination, 
the claims folder and a copy of this 
remand must be made available to the 
physician for review.  A notation that 
this record review took place should be 
included in the examination report.  All 
indicated studies should be performed.  

After examination of the Veteran and 
review of the record, including VA 
July 2006 emergency room records, 
August 2006 primary care and physical 
therapy records, September 2006 neurology 
clinic records, and all subsequent 
treatment records, the physician should 
provide an opinion as to whether it is at 
least as likely as not (50 percent 
probability or higher) that the service-
connected left shoulder disability caused 
or contributed to the fall from the 
ladder in July 2006.  If the opinion is 
affirmative, the physician should then 
provide an opinion as to whether there 
was injury to the neck and if so, whether 
it is at least as likely as not 
(50 percent probability or higher) that 
the injury resulted in current neck 
disability or caused chronic worsening of 
any pre-existing neck disability.  
Further, the physician should provide an 
opinion as to whether there was injury to 
the back and if so, whether it is at 
least as likely as not (50 percent 
probability or higher) that the injury 
resulted in current back disability or 
caused chronic worsening of any pre-
existing back disability.  

All examination findings, along with the 
complete rationale for all opinions 
expressed should be included in the 
examination report.  

3.  The Veteran should be provided a VA 
psychiatric examination to determine the 
nature and etiology of any disability 
manifested by sleep problems, including, 
but not limited to, panic disorder with 
claustrophobia.  Prior to the 
examination, the claims folder and a copy 
of this remand must be made available to 
the physician for review.  A notation 
that this record review took place should 
be included in the examination report.  
All indicated studies should be 
performed.  After examination of the 
Veteran and review of the record, 
including the Veteran's service treatment 
records, the psychiatrist is requested to 
provide an opinion as to whether it is at 
least as likely as not (50 percent 
probability or higher) that any 
disability manifested by sleep problems, 
including but not limited to panic 
disorder with claustrophobia, had its 
onset in service or is causally related 
to the Veteran's service-connected left 
shoulder disability.  

All examination findings, along with the 
complete rationale for all opinions 
expressed should be included in the 
examination report.  

4.  The Veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications, including the address 
where the notice was sent must be 
associated with the claims folder.  The 
Veteran is to be advised that failure 
to report for a scheduled VA 
examination without good cause shown 
may have adverse effects on his claims.

5.  Then, after completion of any 
additional development indicated by the 
state of the record, readjudicate the 
claims on appeal.  If any benefit 
sought remains denied, issue an 
appropriate supplemental statement of 
the case that considers all relevant 
evidence added to the record since the 
January 2008 statement of the case and 
provide the Veteran and his 
representative an opportunity to 
respond.  

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


